Per Curiam.

A writ of prohibition is not available to prevent an anticipated erroneous judgment or to prevent the journalization of an order in conformity with an erroneous opinion. The appellant has an adequate remedy by way of appeal. State, ex rel. Winnefeld, v. Court of Common Pleas of Butter County, 159 Ohio St. 225.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taft, C. J., Smith, Matthias, O’Neill, Herbert and Schneider, JJ., concur.
Brown, J., not participating.
Smith, J., of the Sixth Appellate District, sitting for Zimmerman, J.